Citation Nr: 9901325	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-27 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO determined that 
new and material evidence had been presented to reopen the 
veterans claim for service connection for a seizure 
disorder, but denied the claim on the merits.  The veteran 
expressed timely disagreement with respect to the latter 
determination, and this appeal ensued.  In April 1998, the 
veteran appeared in Washington, DC, for a hearing conducted 
by the undersigned Board Member.

When this matter previously was before the Board in May 1998, 
it was remanded for further development.  As that development 
has been accomplished, but the denial of the claim continued, 
it has since been returned to the Board for further appellate 
consideration.  

The Board initially characterized the issue before as whether 
new and material evidence has been presented to reopen a 
claim for a seizure disorder secondary to an arteriovenous 
malformation; however, given the veterans contentions and 
the procedural history of the claim, the Board finds that the 
claim as characterized on the cover page of this decision is 
more appropriate.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that service connection is 
warranted for a seizure disorder because he did not have this 
disorder prior to service, that he blacked-out and had 
seizures subsequent to a fall during service, and that he has 
suffered from epilepsy since that time.  He also notes that 
he was hospitalized to treat a seizure disorder within one 
month of separation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that new and material evidence 
has been submitted to reopen the claim for service connection 
for a seizure disorder, and that, with resolution of all 
reasonable doubt in the veterans favor, the evidence 
supports the claim of service connection for epilepsy.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a May 1982 decision, the Board denied restoration of 
service connection for arteriovenous malformation of the 
right parietal-occipital area with secondary seizure disorder 
with headaches on the ground that the disability was a 
congenital disorder which was neither incurred in nor 
aggravated by service.

3.  In a July 1991 decision, the Board denied the veterans 
application to reopen his claim for service connection for 
arteriovenous malformation of the right parieto-occipatal 
area with secondary seizure disorder and headaches on the 
ground that he did not submit new and material evidence to 
reopen the claim.

4.  New evidence has been added to the record since the July 
1991 Board decision that is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

5.  The service medical records show that, in October 1979, 
the veteran reported having blurred vision and headaches.  He 
reports having experienced seizures during service, and the 
medical evidence shows that within one month of his discharge 
he was hospitalized and diagnosed as having a seizure 
disorder.

6.  Although the record, as a whole, raises a question as to 
the relationship, if any, between the veterans congenital 
arteriovenous malformation and his seizure disorder, the 
record contains an uncontroverted medical opinion that the 
epilepsy from which the veteran currently suffers is the same 
seizure disorder manifested within the first post-discharge 
month.


CONCLUSION OF LAW

1.  The Boards unappealed July 1991 decision denying the 
veterans application to reopen his claim for service 
connection for arteriovenous malformation of the right 
parieto-occipital area with secondary seizure disorder and 
headaches is final.  38 U.S.C.A. §§  5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (1998).

2.  New and material evidence sufficient to reopen the 
veterans claim for service connection for a seizure disorder 
has been submitted; the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  Resolving all reasonable doubt in the veterans favor, 
epilepsy was incurred in service.  38 U.S.C.A. §§ 1131; 
5107(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 
3.307(a)(3), 3.309(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veterans service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
For certain chronic diseases, such as epilepsy, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a prescribed period following 
discharge from service, one year for epilepsy.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309. 

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9. 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992); see generally, Winn v. Brown, 8 Vet. App. 
510 (1996) (upholding Secretarys authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  However, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).


I.  Background

In this case, the service medical records are negative for a 
diagnosis of a seizure disorder, and there is no medical 
evidence showing that the veteran had a seizure disorder 
prior to service or that he was diagnosed as having 
arteriovenous malformation prior to service entry.  Service 
medical records reflect that in March 1979, the veteran 
complained of having a bad headache, dizziness and weakness.  
He further reported a three- to four-week history of migraine 
headaches.  In October 1979, the veteran sustained a 
laceration to the right forehead after falling from his bunk, 
at which time he reported having blurred vision and 
headaches.

In February 1980, approximately one month after separation 
from active duty, the veteran was hospitalized by VA for 
complaints of having a grand mal seizure.  The 
hospitalization report reflects that the veteran was 
diagnosed as having arteriovenous malformation of the right 
parietal occipital area and a seizure disorder secondary to 
the arteriovenous malformation.  During admission, it was 
noted that the veteran had had a grand mal seizure after 
drinking approximately six beers the night before.  The 
seizure lasted approximately one minute, during which time 
the veteran experienced contractions of the extremities, 
frothing at the mouth, and eye rolling.  Findings from a CT 
scan suggested arteriovenous malformation, which was felt to 
be fairly superficial.  No diagnosis of epilepsy was then 
rendered.

Based on these findings, service connection was granted by a 
May 1980 rating decision for arteriovenous malformation of 
the right parietal occipital area with secondary seizure 
disorder and headaches.  In August 1980, the RO proposed to 
sever service connection for this condition on the basis that 
a seizure disorder required a confirmed diagnosis of epilepsy 
and that the arteriovenous malformation was considered a 
congenital defect in the absence of any medical evidence of 
direct trauma to the brain.  In November 1980, the RO severed 
service connection on the basis that the May 1980 rating 
decision was clearly and unmistakably erroneous in granting 
service connection.  In May 1982, the Board agreed and denied 
the veterans claim of entitlement to restoration of service 
connection for arteriovenous malformation of the right 
parietal occipital area with secondary seizure disorder and 
headaches.

In November 1983, the veteran underwent a right parieto-
occipital craniectomy and removal of arteriovenous 
malformation to treat his seizure disorder at a VA medical 
facility in Charleston, South Carolina.  Although the veteran 
later sought to reopen his claim for service connection for 
arteriovenous malformation of the right parieto-occipital 
area with secondary seizure disorder and headaches, the RO 
denied the claim.  On appeal, the Board affirmed the ROs 
denial of the claim in July 1991.  

In September 1993, the veteran again submitted an application 
to reopen his claim for service connection for a seizure 
disorder.  In support, he submitted a private medical record, 
dated in August 1993, in which the neurologist stated, 
[t]his patient has epileptic seizures, his diagnosis is 
epilepsy.  Based on this evidence, the RO reopened the 
veterans claim in September 1993, but denied service 
connection for a seizure disorder due to an arteriovenous 
malformation on the basis that the evidence did not show that 
arteriovenous malformation was incurred in or aggravated by 
service (although the record does not reflect that a de novo 
review of the record was then accomplished).

Additional evidence added to the record since the July 1991 
Board decision includes private medical records and reports, 
dated from September 1989 to May 1996; VA outpatient 
treatment records, dated from June to July 1996; a VA 
examination report, dated in July 1998; transcripts of the 
hearing testimony of the veteran at hearings held before a 
hearing officer at the RO in January 1994 and before the 
undersigned Board member in Washington, DC, in April 1998; an 
undated lay statement submitted by the veterans spouse that 
was received by the RO in August 1996; and statements of the 
veteran.

As noted above, the Board remanded the matter to the RO in 
May 1998.  In the remand,  the Board instructed the RO to 
schedule the veteran for a medical examination to be 
conducted by an appropriate specialist to determine the 
etiology of the veterans seizure disorder.  The Board 
specifically requested that the examiner address the 
following medical questions:  whether it is at least as 
likely as not that (1) the veteran suffered from a congenital 
or developmental arteriovenous malformation; and (2) if so, 
that the condition was aggravated in service due to the 
development of a superimposed disease or injury 
(specifically, the October 1979 fall); and (3), if so, that 
such aggravation resulted in a secondary seizure disorder 
(that had recently been diagnosed as epilepsy).  In addition, 
the Board requested that, regardless of the responses to the 
foregoing questions, that the examiner should offer an 
opinion as to whether it is at least as likely as not that 
the seizure disorder diagnosed one month post discharge from 
service was a manifestation of the veterans current 
epilepsy.

In compliance with the Boards instructions, the veteran was 
afforded a VA examination in July 1998.  The veteran provided 
a history of having sustained trauma to his head as a result 
of falling from the top bunk of a bunk bed in 1979 while on 
leave during service.  He stated that, as a result, he 
suffered a laceration to his head.  The veteran reported that 
he was treated in the emergency room of a private hospital, 
and upon his return Shaw Air Force Base (Shaw AFB), received 
treatment there (the RO has sought to obtain these records 
from Shaw AFB, but was informed that they are not available).  
He said that, shortly subsequent to his discharge in 1980, he 
was hospitalized for treatment of an epileptic seizure, and 
that he was diagnosed as having a cerebral arteriovenous 
malformation on the right side of his brain.  He thereafter 
underwent surgery to treat his seizure disorder at a VA 
hospital in Charleston, South Carolina in 1982.  The veteran 
reported, however, that despite the surgery, he has continued 
to experience two different kinds of seizures.  He indicated 
that one type of seizure seems to start with a flashing 
light in the left visual field and dances around in all areas 
of vision.  The veteran described the other type of seizure 
as a grand mal seizure, and was unable to provide any further 
details.  In addition, the examiner commented that the 
veteran apparently has the minor events on a near daily 
basis, and has a major seizure less frequently.

The examiner addressed each of the Boards questions in the 
order posed.  With regard to the first inquiry, the physician 
stated that the veteran suffers from an arteriovenous 
malformation, which the examiner explained was, by 
definition, a congenital condition.  The physician reported 
that approximately 40 percent of people with that condition 
will develop seizures.  He added that it was rare, but not 
impossible, that a head injury would aggravate an 
arteriovenous malformation, but that, most probably, it would 
result in a hemorrhage rather than causing the malformation 
to change in character in any substantial way.  The physician 
added that there was no evidence that the veteran experienced 
an intracerebral or intracranial hemorrhage following the 
1979 fall.

With respect to the next two inquires, concerning whether the 
arteriovenous malformation was aggravated in service by 
superimposed disease or injury, and whether aggravation 
resulted in a secondary seizure disorder, the examiner 
explained that any response would be speculative because 
there was no available test or circumstance that could 
confirm or deny that his arteriovenous malformation was 
aggravated by the trauma sustained in the 1979 fall.  The 
physician added that [o]ne may believe it to be the case, 
but there is no way to prove it.

As to the final inquiry, the physician responded that the 
veterans current epilepsy is the same disorder that he was 
treated for one month subsequent to his discharge from 
service.  He explained that he arrived at this conclusion 
after considering the veterans complaints and his medical 
history since 1980.

During January 1994 and April 1998 hearings, the veteran 
testified, in pertinent part, that he hit his head on the 
edge of a wooden table after falling out of the top bunk of a 
bunk bed in 1979.  The veteran reported that he was 
unconscious subsequent to the fall, and that his fiancées 
brother carried him to a private hospital for treatment.  He 
said that X-rays were not taken, and the treatment was 
essentially limited to receiving sutures for the wound to his 
forehead.  In addition, the veteran testified that he 
experienced a severe headache subsequent to the fall, that he 
received treatment for the injury at a private hospital and 
that he was thereafter treated for it at Shaw AFB.  The 
veteran further stated that, during service, at times he 
would wake up and find blood on his pillow, and that he could 
feel that he had bitten his tongue, implying that he had 
seizures during service that had not been formally diagnosed.  
He testified that he did not report this at separation 
because at the time he did not believe that it was 
significant.  The veteran also stated that he had never 
experienced a seizure prior to service, that he was initially 
diagnosed as having a seizure disorder within a few days of 
his discharge from active duty and that he has suffered from 
a chronic seizure disorder since that time.  Finally, he 
essentially maintained that the seizure disorder was related 
to the trauma sustained in the fall.

As directed by the Board, in August 1998, the RO reconsidered 
whether the veteran had, in fact, reopened his claim.  The RO 
pointed out the new and material evidence requirement for 
reopening the claim, as set forth in 38 C.F.R. § 3.156, but 
added that [t]o justify reopening a claim on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  The RO then concluded that the evidence was not 
new and material because it was essentially duplicative of 
the evidence that was previously considered.


II.  Analysis

A.  New and material evidence

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on the 
issues here.  When the Board disallows a claim, the 
disallowance is final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998). 

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio, 1 Vet. 
App. at 145.  The two-step analysis involves two questions: 
(1) Is the newly presented evidence new, that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) Is the newly presented evidence material, i.e., 
is it relevant and probative of the issue at hand, and which, 
by itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a). 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Boards 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

The Board notes that, prior to the July 1991 decision, the 
veteran had only been diagnosed as having a seizure disorder, 
and the only medical evidence relating to the etiology of the 
disability indicated that it was secondary to a congenital 
disorder, i.e., the arteriovenous malformation.  Since that 
time, the veteran has been diagnosed as having epilepsy, a 
disorder for which presumptive service connection is 
warranted if the disorder is shown to be manifest to a 
compensable degree within one year of separation.  The 
evidence associated with the record since the July 1991 Board 
decision includes the July 1998 opinion from a VA physician 
that the veterans VA examination report.  In that report, 
the examiner specifically opined that the veterans current 
epilepsy is the same disorder for which he was treated at a 
VA hospital in February 1980 (one month after discharge), 
during which time he was diagnosed as having a seizure 
disorder as secondary to an arteriovenous malformation.  
Furthermore, the physician indicated that he was unable to 
state with any degree of medical certainty, essentially, the 
nature of the relationship, if any, between the veterans 
seizure disorder, i.e. epilepsy, and his arteriovenous 
malformation, indicating that it could have resulted from the 
natural progression from the disorder or from the in-service 
head trauma.  The Board finds that this new evidence bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the Board concludes that new and material 
evidence has been added to the record and the veterans claim 
for service connection for a seizure disorder is reopened.

As a final point, the Board notes that, in the September 1993 
rating decision on appeal, as well as in the August 1998 
rating action subsequent to the May 1998 remand, the RO also 
referred to a third criterion (formerly considered by the 
Board in accordance with the Courts case law) that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, United 
States Court of Appeals for the Federal Circuit recently held 
that there was no such legal requirement.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  That notwithstanding, the 
Board finds that applying the correct legal standard without 
first remanding the claim to the RO is not prejudicial to the 
veteran because of the Boards favorable disposition on both 
the reopening and merits determinations, as set forth above 
and below.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

B.  Service connection

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other such point, 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Evans v. West, No. 96-1574 
(U.S. Vet. App. Nov. 16, 1998), slip op. at 13; Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In its role as fact 
finder, the Board finds the veteran to be a sincere and 
honest witness, and his statements and testimony regarding 
his the onset and continuity of his symptomatology is highly 
credible and consistent with the medical evidence.  Moreover, 
there is no question that the veteran has had a seizure 
disorder since at least one month of his discharge from 
service.  The only issues before the Board are whether the 
veterans epilepsy developed as a result of or coincident to 
his period of service, including the one year presumptive 
period, or alternatively, whether the seizure disorder 
resulted from aggravation of a congenital condition, i.e. the 
arteriovenous malformation, and is thus a superimposed 
disease or injury.  38 C.F.R. §§ 3.307(a)(3); 3.309(a); 
VAOPGCPREC 82-90.  

After careful review of the evidence, and resolution of all 
reasonable doubt in the veterans favor, the Board concludes 
that service connection for epilepsy is warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching this determination, the Board notes that the 
medical and credible lay evidence establishes that the 
veteran has been suffering from a chronic seizure disorder 
since at least February 1980, one month subsequent to his 
discharge from active duty.  As this diagnosis was rendered 
following the veterans hospitalization for the condition, 
the evidence suggests that the disorder was then manifested 
to a compensable degree.  The Board acknowledges that the 
veterans seizure disorder initially was diagnosed as 
secondary to his congenital arteriovenous malformation; 
however, the existence of such a relationship has been called 
into question by the July 1998 VA examiner, who, in a well 
written, comprehensive opinion, indicated that that such a 
relationship could not be established without any degree of 
medical certainty.  Indeed, while he noted that approximately 
40 percent of the population with an arteriovenous 
malformation would develop a seizure disorder, he also 
indicated that there was a possibility that the veterans 
disorder could be attributed to his in-service head trauma.  
Arguably, then, the Board could conclude that the more 
persuasive evidence of record suggests that it is roughly as 
least at least as likely as not that the veterans seizure 
disorder is the result of natural progression of the 
congenital defect as it is that such condition resulted from 
in-service trauma.  Under such circumstances, where the 
evidence is in relative equipoise on such a material issue, 
the benefit-of-the-doubt doctrine mandates resolution of all 
reasonable doubt in the veterans favor.  Id. 

However, the record also presents an alternative basis for 
the relief sought by the veteran.  In light of the veterans 
reported complaints during service, the veterans current 
diagnosis of epilepsy, and the VA physicians opinion that 
his current epilepsy is the same disorder that he suffered 
from in February 1980, one month after service discharge, a 
presumption of service connection for epilepsy arises.  While 
the record presents some evidence contrary to onset of the 
disorder in service (that the disorder resulted from the 
natural progression of a congenital condition), the Board can 
conclude that such is not sufficiently definitive to rebut 
the presumption of soundness.  

Regardless of the precise theory upon which to grant service 
connection for the claimed condition, the Board finds that 
the record, as a whole, presents a reasonable basis for 
concluding that the veterans epilepsy was incurred in 
service.

ORDER

Service connection for epilepsy is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
